UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 South Bedford Road, Suite 2R, Mount Kisco, NY (Address of principal executive offices) (Zip code) (914) 242-5700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 12, 2014, there were 18,484,210 shares of the registrant’s common stock, $0.01 par value, outstanding. WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statementsof Wright Investors’ Service Holdings and Subsidiaries 1 CondensedConsolidated Statements of Operations- Three Months Ended March 31, 2014 and 2013 (Unaudited) 1 CondensedConsolidated Balance Sheets - March 31, 2014 (Unaudited) and December 31, 2013 2 CondensedConsolidated Statements of Cash Flows - Three Months Ended March 31, 2014 and 2013(Unaudited) 3 CondensedConsolidated Statement of Changes in Stockholders’ Equity- Three Months Ended March 31, 2014 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements - Three Months Ended March 31, 2014 and 2013 (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 SIGNATURES 31 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended March 31, Revenues Investment management services $ $ Other investment advisory services Financial research and related data Expenses Selling, general and administrative Operating loss ) ) Investment and other income,net 10 29 Gain on sale of investment in MXL - Change in fair value of contingent consideration ) ) Loss from continuing operations before income taxes ) ) Income tax expense (9
